Exhibit 10.2

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of June 3, 2005, is among
Senior Housing Properties Trust, a Maryland real estate investment trust
(“Lender”), with a principal place of business at 400 Centre Street, Newton, MA
02458, Five Star Quality Care, Inc., a Maryland corporation (“Borrower”), with a
principal place of business at 400 Centre Street, Newton, MA 02458, Five Star
Quality Care-GHV, LLC, a Maryland limited liability company and a wholly-owned
indirect subsidiary of Borrower (“FVE/GHV”), with a principal place of business
at 400 Centre Street, Newton, MA 02458, and Five Star Quality Care-MVSP, LLC, a
Maryland limited liability company and a wholly-owned indirect subsidiary of
Borrower (“FVE/MVSP”), with a principal place of business at 400 Centre Street,
Newton, MA 02458.

RECITALS

Pursuant to a Purchase and Sale Agreement, dated January 21, 2005, as amended
(as so amended, the “Purchase Agreement”), by and among Borrower and the sellers
named therein, Borrower agreed to acquire certain real property and other
property comprising six (6) assisted living and Alzheimer’s care facilities
(each, a “Property”, and, collectively, the “Properties”), which Properties are
more particularly described on Exhibit A attached hereto.

 

Pursuant to those certain Assignment and Assumption Agreements, dated June 3,
2005, Borrower assigned its rights under the Purchase Agreement to FVE/GHV and
FVE/MVSP (each, a “Guarantor” and, collectively, the “Guarantors”).

 

Lender has agreed to provide Borrower a line of credit to assist Borrower and
Guarantors in financing the purchase of the Properties and to finance future
acquisitions and for other business purposes of Borrower.

 

As a condition precedent to the provision of the line of credit, Borrower and
Guarantors have agreed to enter into this Agreement for the purpose of making
certain representations and agreeing to perform certain obligations and to
comply with certain covenants.

NOW, THEREFORE, it is agreed:

ARTICLE I

DEFINITIONS

Except as otherwise expressly provided or the context otherwise requires, (a)
the terms defined in this Article shall include the plural as well as the
singular, (b) all accounting terms not defined herein shall have the meanings
assigned to them in accordance with GAAP, (c) all references in this Agreement
to designated “Articles”, “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Agreement, and (d)
the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.

1.1.

“Additional Charges” shall have the meaning given such term in Section 3.1.

1.2.        “ Affiliated Person” shall mean, with respect to any Person, (a) in
the case of any such Person which is a partnership, any partner in such
partnership, (b) in the case of any such Person which is a limited liability
company, any member of such company, (c) any other

 

 


--------------------------------------------------------------------------------



 

Person which is a Parent, a Subsidiary, or a Subsidiary of a Parent with respect
to such Person or to one or more of the Persons referred to in the preceding
clauses (a) and (b), (d) any other Person who is an officer, director, trustee
or employee of, or partner in or member of, such Person or any Person referred
to in the preceding clauses (a), (b) and (c), and (e) any other Person who is a
member of the Immediate Family of such Person or of any Person referred to in
the preceding clauses (a) through (d).

1.3.          “Agreement” shall mean this Loan Agreement, including all exhibits
attached hereto, as it and they may be amended from time to time as herein
provided.

1.4.          “Applicable Laws” shall mean all applicable laws, statutes,
regulations, rules, ordinances, codes, licenses, permits and orders, from time
to time in existence, of all courts of competent jurisdiction and Government
Agencies, and all applicable judicial and administrative and regulatory decrees,
judgments and orders, including common law rulings and determinations, relating
to injury to, or the protection of, real or personal property or human health or
the Environment, including, without limitation, all valid and lawful
requirements of courts and other Government Agencies pertaining to reporting,
licensing, permitting, investigation, remediation and removal of underground
improvements (including, without limitation, treatment or storage tanks, or
water, gas or oil wells), or emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes whether solid, liquid or gaseous in nature, into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances or
Regulated Medical Wastes, underground improvements (including, without
limitation, treatment or storage tanks, or water, gas or oil wells), or
pollutants, contaminants or hazardous or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature.

1.5.          “Award” shall mean all compensation, sums or other value awarded,
paid or received by virtue of a total or partial Condemnation of any Property
(after deduction of all reasonable legal fees and other reasonable costs and
expenses, including, without limitation, expert witness fees, incurred by
Lender, in connection with obtaining any such award).

1.6.

“Borrower Parties” shall mean, collectively, Borrower and the Guarantors.

1.7.          “Capital Addition” shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.

1.8.          “Capital Expenditure” shall mean any expenditure treated as
capital in nature in accordance with GAAP.

1.9.          “Change in Control” shall mean (a) the acquisition by any Person,
or two or more Persons acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission) of 9.8% or
more, or rights, options or warrants to acquire 9.8% or more, of the outstanding
shares of voting stock or other voting interests of any Borrower Party, as the
case may be, or the power to direct the management and policies of any Borrower
Party, directly or indirectly, (b) the merger or consolidation of any Borrower
Party with or into any other Person (other than the merger or consolidation of
any Person into a Borrower Party that does not result in a Change in Control of
such Borrower Party under clauses (a), (c) or (d) of this definition), (c) any
one or more sales or conveyances to any Person of all or any material portion of
its assets (including capital stock or other equity interests) or business of
any Borrower Party, or (d) the cessation, for any reason, of the individuals who
at the beginning of any twenty-four

 

- 2 -

 


--------------------------------------------------------------------------------



 

(24) consecutive month period (commencing on the date hereof) constituted the
board of directors of any Borrower Party (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
any Borrower Party was approved by a vote of a majority of the directors then
still in office who were either directors at the beginning of any such period or
whose election or nomination for election was previously so approved) to
constitute a majority of the board of directors of such Borrower Party then in
office.

1.10.

“Claim” shall have the meaning given such term in Section 6.1.

1.11.       “Code” shall mean the Internal Revenue Code of 1986 and, to the
extent applicable, the Treasury Regulations promulgated thereunder, each as from
time to time amended.

1.12.       “Condemnation” shall mean, with respect to any Property, or any
portion thereof, (a) the exercise of any governmental power with respect to such
Property, whether by legal proceedings or otherwise, by a Condemnor of its power
of condemnation, (b) a voluntary sale or transfer of such Property by any
Borrower Party to any Condemnor, either under threat of condemnation or while
legal proceedings for condemnation are pending, or (c) a taking or voluntary
conveyance of such Property, or any interest therein, or right accruing thereto
or use thereof, as the result or in settlement of any condemnation or other
eminent domain proceeding affecting such Property, whether or not the same shall
have actually been commenced.

1.13.       “Condemnor” shall mean any public or quasi-public Person, having the
power of Condemnation.

1.14.       “Consolidated Financials” shall mean, for any Fiscal Year or other
accounting period of Borrower, annual audited and quarterly unaudited financial
statements of Borrower prepared on a consolidated basis, including Borrower’s
consolidated balance sheet and the related statements of income and cash flows,
all in reasonable detail, and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year,
and prepared in accordance with GAAP throughout the periods reflected.

1.15.       “Entity” shall mean any corporation, general or limited partnership,
limited liability company or partnership, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust, cooperative, any government or agency, authority or political subdivision
thereof or any other entity.

1.16.       “Environment” shall mean soil, surface waters, ground waters, land,
stream, sediments, surface or subsurface strata and ambient air.

1.17.

“Environmental Notice” shall have the meaning given such term in Section 5.5.

 

1.18.

“Environmental Obligation” shall have the meaning given such term in Section
5.5.

1.19.

“Event of Default” shall have the meaning given such term in Section 14.1.

 

1.20.       “Facility” shall mean, with respect to any Property, the assisted
living facility being operated or proposed to be operated on such Property.

 

- 3 -

 


--------------------------------------------------------------------------------



 

1.21.       “Financial Officer’s Certificate” shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to Section 10.2, in which such officer shall certify (a)
that such statements have been properly prepared in accordance with GAAP and are
true, correct and complete in all material respects and fairly present the
consolidated financial condition of such Person at and as of the dates thereof
and the results of its and their operations for the periods covered thereby, and
(b), in the event that the certifying party is an officer of Borrower and the
certificate is being given in such capacity, that no Event of Default has
occurred and is continuing hereunder.

1.22.       “Fiscal Year” shall mean the calendar year or such other annual
period designated by Borrower and approved by Lender.

1.23.

“GAAP” shall mean generally accepted accounting principles consistently applied.

1.24.       “Government Agencies” shall mean any court, agency, authority, board
(including, without limitation, environmental protection, planning and zoning),
bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States
or the Commonwealth of Pennsylvania or any county or any political subdivision
of any of the foregoing, whether now or hereafter in existence, having
jurisdiction over any Borrower Party or any Property, or any portion thereof, or
any Facility operated thereon.

1.25.

“Guaranty” shall have the meaning given such term in Section 2.1.

1.26.

“Hazardous Substances” shall mean any substance:

 

(a) the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or

(b) which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any present or
future federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.) and the regulations promulgated thereunder; or

(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or

(d) the presence of which on any Property, or any portion thereof, causes or
materially threatens to cause an unlawful nuisance upon such Property, or any
portion thereof, or to adjacent properties or poses or materially threatens to
pose a hazard to such

 

- 4 -

 


--------------------------------------------------------------------------------



 

Property, or any portion thereof, or to the health or safety of persons on or
about such Property, or any portion thereof; or

(e) without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or

(f) without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or

(g) without limitation, which contains or emits radioactive particles, waves or
material; or

(h) without limitation, which constitutes Regulated Medical Wastes.

1.27.       “Immediate Family” shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.

1.28.       “Impositions” shall mean, collectively, all taxes (including,
without limitation, all taxes imposed under the laws of the Commonwealth of
Pennsylvania, as such laws may be amended from time to time, and all ad valorem,
sales and use, or similar taxes as the same relate to or are imposed upon
Lender, any Borrower Party or the business conducted upon any Property),
assessments (including, without limitation, all assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof), ground rents (including any minimum rent under any ground lease, and
any additional rent or charges thereunder), water, sewer or other rents and
charges, excises, tax levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary,
foreseen or unforeseen, of every character in respect of any Property or the
business conducted thereon by any Borrower Party (including all interest and
penalties thereon due to any failure in payment by such Borrower Party), which
at any time may be assessed or imposed on or in respect of or be a lien upon (a)
the Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (c) any occupancy, operation, use or possession
of, or sales from, or activity conducted on, or in connection with any Property
or the use of such Property or any part thereof by any Borrower Party; provided,
however, that nothing contained herein shall be construed to require any
Borrower Party to pay and the term “Impositions” shall not include (i) any tax
based on net income imposed on Lender, (ii) any net revenue tax of Lender, (iii)
any single business, gross receipts tax, transaction privilege, rent or similar
taxes as the same relate to or are imposed upon Lender, (iv) any interest or
penalties imposed on Lenders a result of the failure of Lender to file any
return or report timely and in the form prescribed by law or to pay any tax or
imposition, (v) any impositions imposed on Lender are a result of Lender not
being considered a “United States person” as defined in Section 7701(a)(30) of
the Code, (vii) any impositions that are enacted or adopted by their express
terms as a substitute for any tax that would not have been payable by any
Borrower Party pursuant to the terms of this Agreement or (viii) any impositions
imposed as a result of a breach of covenant or representation by Lender in any
agreement governing Lender’s conduct or operation or as a result of the
negligence or willful misconduct of Lender.

1.29.       “Indebtedness” shall mean all obligations, contingent or otherwise,
which in accordance with GAAP should be reflected on the obligor’s balance sheet
as liabilities.

 

- 5 -

 


--------------------------------------------------------------------------------



 

1.30.

“Indemnitee” shall have the meaning given such term in Section 5.5.C.

1.31.       “Insurance Requirements” shall mean all terms of any insurance
policy required by this Agreement and all requirements of the issuer of any such
policy and all orders, rules and regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Borrower Party or Manager of any Property.

1.32.       “Legal Requirements” shall mean all federal, state, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions affecting the Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations, certificates of need, authorizations and
regulations necessary to operate any Property for its Permitted Use, and (b) all
covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting any Property, including those which
may (i) require material repairs, modifications or alterations in or to any
Property or (ii) in any way materially and adversely affect the use and
enjoyment thereof, but excluding any requirements arising as a result of
Lender’s status as a real estate investment trust.

1.33.       “Lien” shall mean any mortgage, security interest, pledge,
collateral assignment, or other encumbrance, lien or charge of any kind, or any
transfer of property or assets for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of general creditors.

1.34.       “Manager” shall mean, with respect to any Property, the operator or
manager under any Management Agreement from time to time in effect with respect
to such Property, and its permitted successors and assigns.

1.35.       “Management Agreement” shall mean, with respect to any Property, any
operating or management agreement from time to time entered into by the
Guarantor which owns such Property in accordance with the applicable provisions
of this Agreement, together with all amendments, modifications and supplements
thereto.

1.36.

“Mortgage” shall have the meaning given such term in Section 2.1.

 

1.37.

“Note” shall have the meaning given such term in Section 2.1.

 

1.38.

“Notice” shall mean a notice given in accordance with Section 16.6.

1.39.       “Officer’s Certificate” shall mean a certificate signed by an
officer or other duly authorized individual of the certifying Entity duly
authorized by the board of directors or other governing body of the certifying
Entity.

1.40.       “Overdue Rate” shall mean, on any date, a per annum rate of interest
equal to the lesser of fifteen percent (15%) and the maximum rate then permitted
under applicable law.

1.41.       “Parent” shall mean, with respect to any Person, any Person which
owns directly, or indirectly through one or more Subsidiaries or Affiliated
Persons, twenty percent (20%) or more of the voting or beneficial interest in,
or otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

 

- 6 -

 


--------------------------------------------------------------------------------



 

1.42.       “Permitted Encumbrances” shall mean, with respect to any Property,
all rights, restrictions, and easements of record set forth on Schedule B to the
applicable lender’s title insurance policy issued to Lender with respect to such
Property, plus any other encumbrances as may have been granted or caused by
Lender or otherwise consented to in writing by Lender from time to time.

1.43.

“Permitted Liens” shall mean any Liens granted in accordance with Section 13.3.

1.44.       “Permitted Use” shall mean, with respect to any Property, any use of
such Property permitted pursuant to Section 5.1.

1.45.       “Person” shall mean any individual or Entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
Person where the context so admits.

1.46.       “Personal Property” shall mean all motor vehicles and consumable
inventory and supplies, furniture, furnishings, equipment, movable walls and
partitions, equipment and machinery and all other tangible personal property
owned by any Borrower Party, if any, or acquired by any Borrower Party on and
after the date hereof and located at any Property or used in such Borrower
Party’s business at any Property and all modifications, replacements,
alterations and additions to such personal property installed at the expense of
such Borrower Party.

1.47.       “Regulated Medical Wastes” shall mean all materials generated by any
Borrower Party, subtenants, patients, occupants or the operators of the
Properties which are now or may hereafter be subject to regulation pursuant to
the Material Waste Tracking Act of 1988, or any Applicable Laws promulgated by
any Government Agencies.

1.48.       “Subordinated Creditor” shall mean any creditor of Guarantor which
is a party to a Subordination Agreement in favor of Lender.

1.49.       “Subordination Agreement” shall mean any agreement (and any
amendments thereto) executed by a Subordinated Creditor pursuant to which the
payment and performance of a Guarantor’s obligations to such Subordinated
Creditor are subordinated to the payment and performance of such Guarantor’s
obligations to Lender under this Agreement, the Guaranty or the Mortgage.

1.50.       “Subsidiary” shall mean, with respect to any Person, any Entity (a)
in which such Person owns directly, or indirectly through one or more
Subsidiaries, twenty percent (20%) or more of the voting or beneficial interest
or (b) which such Person otherwise has the right or power to control (whether by
contract, through ownership of securities or otherwise).

1.51.       “Termination Date” shall mean the date on which all amounts due
under the Note have been repaid in full and no further borrowings may be made
thereunder.

 

ARTICLE II

LOAN AND EXPENSES

2.1.            Loan. Upon execution and delivery to Lender of the Promissory
Note in the form attached to this Agreement as Exhibit B (as the same may be
amended or modified from

 

- 7 -

 


--------------------------------------------------------------------------------



 

time to time in accordance with the terms thereof, the “Note”), the Guaranty
from Guarantors in the form attached to this Agreement as Exhibit C (as the same
may be amended or modified from time to time in accordance with the terms
thereof, the “Guaranty”), and an Open End Mortgage and Security Agreement for
each Property from the applicable Guarantor which owns such Property in the form
attached to this Agreement as Exhibit D (as the same may be amended or modified
from time to time in accordance with the terms thereof, each, a “Mortgage” and,
collectively, the “Mortgages”), Lender will make available to Borrower advances
not to exceed $43,500,000 in the aggregate on the terms and conditions of the
Note and this Agreement. Such advances shall be made, shall be repaid and shall
bear interest as provided in the Note. Amounts repaid may not be reborrowed.


2.2.          Expenses. Borrower agrees to pay on demand and upon receipt of an
invoice therefor, all out-of-pocket expenses of Lender arising in connection
with this Agreement, the Note, the Guaranty and the Mortgages, including, in
connection with the enforcement of its rights thereunder, including the
reasonable fees and expenses of counsel.

 

ARTICLE III

ADDITIONAL CHARGES

3.1.          Additional Charges. The Borrower Parties shall pay to the
appropriate parties and discharge as and when due and payable the following
(collectively, “Additional Charges”):

A.         Impositions. Subject to Article VI relating to permitted contests,
the Borrower Parties shall pay all Impositions related to the Properties before
any fine, penalty, interest or cost (other than any opportunity cost as a result
of a failure to take advantage of any discount for early payment) may be added
for non-payment, such payments to be made directly to the taxing authorities
where feasible, and shall promptly, upon request, furnish to Lender copies of
official receipts or other reasonably satisfactory proof evidencing such
payments. If any such Imposition may, at the option of the taxpayer, lawfully be
paid in installments (whether or not interest shall accrue on the unpaid balance
of such Imposition), the Borrower Parties may exercise the option to pay the
same (and any accrued interest on the unpaid balance of such Imposition) in
installments and, in such event, shall pay, or cause to pay, such installments
as the same become due and before any fine, penalty, premium, further interest
or cost may be added thereto. Lender, at its expense, shall, to the extent
required or permitted by Applicable Law, prepare and file, or cause to be
prepared and filed, all tax returns and pay all taxes due in respect of Lender’s
net income, gross receipts, sales and use, single business, transaction
privilege, rent, ad valorem, franchise taxes and taxes on its capital stock or
other equity interests, and the Borrower Parties, at their expense, shall, to
the extent required or permitted by Applicable Laws and regulations, prepare and
file all other tax returns and reports in respect of any Imposition as may be
required by Government Agencies. Provided no Event of Default shall have
occurred and be continuing, if any refund shall be due from any taxing authority
in respect of any Imposition paid by or on behalf of the Borrower Parties, the
same shall be paid over to or retained by the Borrower Parties. In the event
Government Agencies classify any property covered by this Agreement as personal
property, the Borrower Parties shall file all personal property tax returns in
such jurisdictions where they may legally so file. All Impositions assessed
against such personal property shall be paid by the Borrower Parties by not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of Article VI.

B.          Utility Charges. The Borrower Parties shall pay all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Properties.

 

- 8 -

 


--------------------------------------------------------------------------------



 

C.          Insurance Premiums. The Borrower Parties shall pay all premiums for
the insurance coverage required to be maintained pursuant to Article VII.

D.         Other Charges. The Borrower Parties shall pay all other amounts,
liabilities and obligations, including, without limitation, ground rents, if
any, and all amounts payable under any equipment leases and all agreements to
indemnify Lender under Sections 5.5.C and 7.5.

ARTICLE IV

REPRESENTATIONS

4.1.          Borrower’s Representations. To induce Lender to enter into this
Agreement, the Borrower Parties, jointly and severally, represent and warrant to
Lender as follows:

A.         Status and Authority of Borrower, Etc. Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and has all requisite power and authority under the laws of such state
and its charter documents to enter into and perform its obligations under this
Agreement and the Note and to consummate the transactions contemplated hereby
and thereby.

B.          Status and Authority of Guarantors, Etc. Each Guarantor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Maryland, and has all requisite power and authority
under the laws of such state and its charter documents to enter into and perform
its obligations under this Agreement, the Guaranty and the Mortgages to which it
is a party and to consummate the transactions contemplated hereby and thereby.

C.          Action of the Borrower Parties, Etc. Each Borrower Party has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and upon the execution and delivery of any document to be
delivered by such Borrower Party under this Agreement, this Agreement and such
document shall constitute the valid and binding obligation and agreement of such
Borrower Party, enforceable against such Borrower Party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

D.         No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement or any of the documents to be delivered by any of
them, nor compliance with the terms and provisions hereof, will result in any
breach of the terms, conditions or provisions of, or conflict with or constitute
a default under, or (other than pursuant to the Mortgages) result in the
creation of any lien, charge or encumbrance upon any of the Properties pursuant
to the terms of any indenture, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which any Borrower Party is
bound.

E.          Litigation. No investigation, action or proceeding is pending and,
to the Borrower Parties’ knowledge, no action or proceeding is threatened and no
investigation looking toward such an action or proceeding has begun, which (i)
questions the validity of this Agreement or any document to be delivered
hereunder or any action taken or to be taken pursuant hereto, (ii) will result
in any material adverse change in the business, operation, affairs or condition
of any Borrower Party, or (iii) results in or subjects any Borrower Party to a
material liability.

 

- 9 -

 


--------------------------------------------------------------------------------



 

F.          Utilities, Etc. To the Borrower Parties’ knowledge, all utilities
and services necessary for the use and operation of the Properties (including,
without limitation, road access, gas, water, electricity and telephone) are
available thereto. To the Borrower Parties’ knowledge, no fact, condition or
proceeding exists which would result in the termination or impairment of the
furnishing of such utilities to any of the Properties.

G.         Compliance With Law. To the Borrower Parties’ knowledge, (i) none of
the Properties violates in any material respect any material federal, state,
municipal and other governmental statutes, ordinances, by-laws, rules,
regulations or any other legal requirements, including, without limitation,
those relating to construction, occupancy, zoning, adequacy of parking,
environmental protection, occupational health and safety and fire safety
applicable thereto; and (ii) there are presently in effect all material
licenses, permits and other authorizations necessary for the current use,
occupancy and operation thereof. None of the Borrower Parties has received
written notice of any threatened request, application, proceeding, plan or study
which would materially adversely affect the present use or zoning of any of the
Properties or which would modify or realign any adjacent street or highway.

H.         Taxes. To the Borrower Parties’ knowledge, other than the amounts
disclosed by tax bills, no taxes or special assessments of any kind (special,
bond or otherwise) are or have been levied with respect to any of the
Properties, or any portion thereof, which are outstanding or unpaid, other than
amounts not yet due and payable or, if due and payable, not yet delinquent, and,
to the Borrower Parties’ knowledge, no such levies are pending or threatened.

I.            Hazardous Substances. To the Borrower Parties’ knowledge, none of
the Borrower Parties nor any tenant or other occupant or user of any of the
Properties, or any portion thereof, has stored or disposed of (or engaged in the
business of storing or disposing of) or has released or caused the release of
any hazardous waste, contaminants, oil, radioactive or other material on any of
the Properties, or any portion thereof, in violation of any applicable Federal,
state or local statutes, laws, ordinances, rules or regulations, and, to the
Borrower Parties’ knowledge, except as so disclosed to Lender, the Properties
are free from any such hazardous waste, contaminants, oil, radioactive and other
materials, except any such materials maintained in accordance with Applicable
Laws.

ARTICLE V

COVENANTS

5.1.          Permitted Use. The Borrower Parties shall continuously use and
operate each Property as an assisted living facility or Alzheimer’s care
facility as currently operated, and any uses incidental thereto. The Borrower
Parties shall not use (or permit any other Person to use) any Property, or any
portion thereof, for any other use without the prior written consent of Lender,
which consent shall not be unreasonably withheld, delayed or conditioned. No use
shall be made or permitted to be made of any Property and no acts shall be done
thereon which will cause the cancellation of any insurance policy covering such
Property or any part thereof (unless another adequate policy is available), nor
shall the Borrower Parties sell or otherwise provide to residents or patients
therein (or permit any other Person to sell or otherwise provide to residents or
patients therein), or permit to be kept, used or sold in or about any Property
any article which may be prohibited by law or by the standard form of fire
insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriter’s regulations. The Borrower Parties shall, at
their sole cost, comply with all Insurance Requirements. None of the Borrower
Parties shall take or omit to take, or permit any other Person to take or omit
to take, any

 

- 10 -

 


--------------------------------------------------------------------------------



 

action, the taking or omission of which materially impairs the value or the
usefulness of any Property or any part thereof for its Permitted Use.


5.2.          Necessary Approvals. The Borrower Parties shall proceed with all
due diligence and exercise reasonable efforts to obtain and maintain, or cause
to be obtained and maintained, all approvals necessary to use and operate, as an
assisted living facility or Alzheimer’s care facility as currently operated,
each Property and the Facility located thereon under Applicable Laws and,
without limiting the foregoing, the Borrower Parties shall exercise reasonable
efforts to maintain (or cause to be maintained) appropriate certifications for
reimbursement and licensure.

5.3.          Lawful Use, Etc. The Borrower Parties shall not permit, and the
Borrower Parties shall not permit any other Person to, use or suffer or permit
the use of any Property or Personal Property associated therewith, if any, for
any unlawful purpose. The Borrower Parties shall not permit, commit or suffer to
be committed, and the Borrower Parties shall not permit any other Person to,
commit or suffer to be committed, any waste on any Property, or in any Facility,
nor shall the Borrower Parties cause or permit (or permit any other Person to
cause or permit) any unlawful nuisance thereon or therein. The Borrower Parties
shall not, and the Borrower Parties shall not permit any other Person to, suffer
nor permit any Property, or any portion thereof, to be used in such a manner as
(i) may materially and adversely impair Lender’s interest therein or in any
portion thereof, or (ii) may reasonably allow a claim or claims for adverse
usage or adverse possession by the public, as such, or of implied dedication of
such Property, or any portion thereof.

5.4.          Compliance with Legal/Insurance Requirements, Etc. Subject to the
provisions of Article VI, the Borrower Parties, at their sole expense, shall (a)
comply with all material Legal Requirements and Insurance Requirements in
respect of the use, operation, maintenance, repair, alteration and restoration
of the Properties; and (b) procure, maintain and comply with all material
licenses, certificates of need, permits, provider agreements and other
authorizations and agreements required for any use of any Property or Personal
Property associated therewith, if any, then being made, and for the proper
erection, installation, operation and maintenance of any such Property or any
part thereof.

5.5.

Environmental Matters.

A.         Restriction on Use, Etc. The Borrower Parties shall not, and shall
not permit any other Person to, store, spill upon, dispose of or transfer to or
from any Property any Hazardous Substance, except in compliance with all
Applicable Laws. The Borrower Parties shall maintain each Property at all times
free of any Hazardous Substance (except in compliance with all Applicable Laws).
The Borrower Parties shall promptly: (a) upon receipt of notice or knowledge,
notify Lender in writing of any material change in the nature or extent of
Hazardous Substances at any Property, (b) transmit to Lender a copy of any
report which is required to be filed by any of the Borrower Parties or any
Manager with respect to any Property pursuant to SARA Title III or any other
Applicable Law, (c) transmit to Lender copies of any citations, orders, notices
or other governmental communications received by any of the Borrower Parties or
any Manager or their respective agents or representatives with respect thereto
(collectively, “ Environmental Notice”), which Environmental Notice requires a
written response or any action to be taken and/or if such Environmental Notice
gives notice of and/or presents a material risk of any material violation of any
Applicable Law and/or presents a material risk of any material cost, expense,
loss or damage (an “ Environmental Obligation”), (d) observe and comply with all
Applicable Laws relating to the use, maintenance and disposal of Hazardous
Substances and all

 

- 11 -

 


--------------------------------------------------------------------------------



 

orders or directives from any official, court or agency of competent
jurisdiction relating to the use or maintenance or requiring the removal,
treatment, containment or other disposition thereof, and (e) pay or otherwise
dispose of any fine, charge or Imposition related thereto, unless the Borrower
Parties or any Manager shall contest the same in good faith and by appropriate
proceedings and the right to use and the value of any of the affected Property
is not materially and adversely affected thereby.


B.          Remediation. If, at any time, Hazardous Substances (other than those
maintained in accordance with Applicable Laws) are discovered on any Property,
subject to the right of the Borrower Parties to contest the same in accordance
with Article VI, the Borrower Parties shall take all actions and incur any and
all expenses, as are required by any Government Agency and by Applicable Law,
(i) to clean up and remove from and about such Property all Hazardous Substances
thereon, (ii) to contain and prevent any further release or threat of release of
Hazardous Substances on or about such Property and (iii) to use good faith
efforts to eliminate any further release or threat of release of Hazardous
Substances on or about such Property.

C.           Indemnification of Lender. The Borrower Parties shall protect,
indemnify and hold harmless Lender, its trustees, officers, agents, employees
and beneficiaries, and any of their respective successors or assigns with
respect to this Agreement (collectively, the “Indemnitees” and, individually, an
“Indemnitee”) for, from and against any and all debts, liens, claims, causes of
action, administrative orders or notices, costs, fines, penalties or expenses
(including, without limitation, reasonable attorney’s fees and expenses) imposed
upon, incurred by or asserted against any Indemnitee resulting from, either
directly or indirectly, the presence in, upon or under the soil or ground water
of any Property or any properties surrounding such Property of any Hazardous
Substances in violation of any Applicable Law, except to the extent the same
arise from the acts or omissions of Lender or any other Indemnitee or during any
period that Lender or a Person designated by Lender (other than one of the
Borrower Parties) is in possession of such Property from and after the date
hereof. The Borrower Parties’ duties herein include, but are not limited to,
costs associated with personal injury or property damage claims as a result of
the presence of Hazardous Substances in, upon or under the soil or ground water
of such Property in violation of any Applicable Law. Upon Notice from Lender and
any other of the Indemnitees, the Borrower Parties shall undertake the defense,
at the Borrower Parties’ sole cost and expense, of any indemnification duties
set forth herein, in which event, the Borrower Parties shall not be liable for
payment of any duplicative attorneys’ fees incurred by any Indemnitee.

The Borrower Parties shall, upon demand, pay (or cause to be paid) to Lender,
any cost, expense, loss or damage (including, without limitation, reasonable
attorneys’ fees) reasonably incurred by Lender and arising from a failure of the
Borrower Parties to observe and perform (or to cause to be observed and
performed) the requirements of this Section 5.5, which amounts shall bear
interest from the date ten (10) business days after written demand therefor is
given to the Borrower Parties until paid by the Borrower Parties to Lender at
the Overdue Rate.

 

D.         Survival. The provisions of this Section 5.5 shall survive the
expiration or sooner termination of this Agreement.

5.6.           Maintenance. The Borrower Parties shall keep, at their sole cost
and expense, each Property and all private roadways, sidewalks and curbs
appurtenant thereto (and any Personal Property thereon) in good order and
repair, reasonable wear and tear excepted (whether or not the need for such
repairs occurs as a result of the Borrower Parties’ or any Manager’s use, any
prior use, the elements or the age of such Property or Personal Property or any
portion

 

- 12 -

 


--------------------------------------------------------------------------------



 

thereof), and shall promptly make or cause to be made all necessary and
appropriate repairs and replacements thereto of every kind and nature, whether
interior or exterior, structural or nonstructural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
date hereof (concealed or otherwise). All repairs shall be made in a good,
workmanlike manner, consistent with industry standards for comparable facilities
in like locales, in accordance with all applicable federal, state and local
statutes, ordinances, codes, rules and regulations relating to any such work.
The Borrower Parties shall not take or omit to take (or permit any other Person
to take or omit to take) any action, the taking or omission of which would
materially and adversely impair the value or the usefulness of the Property or
any material part thereof for its Permitted Use.


5.7.          Personal Property. The Borrower Parties shall provide and maintain
all such Personal Property as shall be necessary in order to operate the
Properties in compliance with applicable material Legal Requirements and
Insurance Requirements and otherwise in accordance with customary practice in
the industry for the Permitted Use of the Properties.

5.8.          Cooperation following Termination. In addition, upon any
foreclosure or other exercise of its rights under any Mortgage, the Borrower
Parties shall use their good faith efforts to transfer to and cooperate with
Lender or Lender’s nominee in connection with the processing of all applications
for licenses, operating permits and other governmental authorizations and all
contracts, including contracts with governmental or quasi-governmental Entities
which may be necessary for the use and operation of the applicable Facilities as
then operated. If requested by Lender, the Borrower Parties shall cause the
applicable Manager to continue to manage one or more of the Facilities after any
such foreclosure or other exercise by Lender of any of its rights under any
Mortgage for up to one hundred eighty (180) days, on such reasonable terms
(which shall include an agreement to reimburse the Borrower Parties for their
reasonable out-of-pocket costs and expenses, and reasonable administrative
costs), as Lender shall reasonably request.

5.9.          Management Agreement. The Borrower Parties shall not, without
Lender’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned), enter into, amend or modify the provisions of
any Management Agreement with respect to any Property. Any Management Agreement
entered into pursuant to the provisions of this Section 5.9 shall be subordinate
to this Agreement and shall provide, inter alia, that all amounts due from the
applicable Borrower Party to Manager thereunder shall be subordinate to all
amounts due from such Borrower Party to Lender (provided that, as long as no
Event of Default has occurred and is continuing, such Borrower Party may pay all
amounts due to Manager thereunder pursuant to such Management Agreement). The
Borrower Parties shall not take any action, grant any consent or permit any
action under any such Management Agreement which might have a material adverse
effect on Lender, without the prior written consent of Lender, which consent
shall not be unreasonably withheld, delayed or conditioned.

5.10.         Improvements to the Properties. The Borrower Parties shall not
make, construct or install any Capital Additions without, in each instance,
obtaining Lender’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned provided that (a) construction or
installation of the same would not adversely affect or violate any material
Legal Requirement or Insurance Requirement applicable to any Property owned by
it and (b) Lender shall have received an Officer’s Certificate from the
applicable Borrower Party certifying as to the satisfaction of the conditions
set out in clause (a) above; provided, however , that no such consent shall be
required in the event immediate action is required to prevent imminent harm to
person or property. Prior to commencing construction of any Capital Addition,
the applicable Borrower Party shall submit to Lender, in writing, a proposal
setting forth, in

 

- 13 -

 


--------------------------------------------------------------------------------



 

reasonable detail, any such proposed improvement and shall provide to Lender
such plans and specifications, and such permits, licenses, contracts and such
other information concerning the same as Lender may reasonably request. Lender
shall have thirty (30) days to review all materials submitted to Lender in
connection with any such proposal. Failure of Lender to respond to a Borrower
Party’s proposal within thirty (30) days after receipt of all information and
materials requested by Lender in connection with the proposed improvement shall
be deemed to constitute approval of the same. Without limiting the generality of
the foregoing, such proposal shall indicate the approximate projected cost of
constructing such proposed improvement and the use or uses to which it will be
put. No Capital Addition shall be made which would tie in or connect any
improvements on any Property with any other improvements on property adjacent to
any Property, including, without limitation, tie-ins of buildings or other
structures or utilities. Except as permitted herein, the Borrower Parties shall
not finance (or permit any other Person to finance) the cost of any construction
of such improvement by the granting of a lien on or security interest in the
Property or such improvement, or the applicable Borrower Party’s interest
therein, without the prior written consent of Lender, which consent may be
withheld by Lender in Lender’s sole discretion.

5.11.       Liens. Subject to Article VI, the Borrower Parties shall use their
best efforts not, directly or indirectly, to create or allow to remain and shall
promptly discharge (or caused to be discharged) at their expense, any lien,
encumbrance, attachment, title retention agreement or claim upon any Property,
or any portion thereof, or any Borrower Party’s leasehold interest therein or
any attachment, levy, claim or encumbrance other than (a) Permitted
Encumbrances, (b) restrictions, liens and other encumbrances which are consented
to in writing by Lender, (c) leases or subleases permitted by Article IX, (e)
liens for Impositions or for sums resulting from noncompliance with Legal
Requirements so long as (i) the same are not yet due and payable, or (ii) are
being contested in accordance with Article VI, and (f) liens of mechanics,
laborers, materialmen, suppliers or vendors incurred in the ordinary course of
business that are not yet due and payable or are for sums that are being
contested in accordance with Article VI.

5.12.        Lender’s Self-Help Rights. If an Event of Default (as hereinafter
defined) shall have occurred and be continuing as a result of the Borrower
Parties’ failure to comply with any of the covenants set forth in this Article
V, Lender, after Notice to the Borrower Parties (which Notice shall not be
required if Lender shall reasonably determine immediate action is necessary to
protect person or property), without waiving or releasing any obligation of the
Borrower Parties and without waiving or releasing any Event of Default or any
other right or remedy available to it, may (but shall not be obligated to), at
any time thereafter, make such payment or perform such act for the account and
at the expense of the Borrower Parties, and may, to the maximum extent permitted
by law, enter upon the Properties, or any portion thereof, for such purpose and
take all such action thereon as, in Lender’s sole and absolute discretion, may
be necessary or appropriate therefor. All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Lender
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Default Rate from the date such sums are paid by Lender until
repaid, shall be paid by the Borrower Parties to Lender, on demand.

ARTICLE VI

RIGHT TO CONTEST

6.1.            Right to Contest. The Borrower Parties shall have the right to
contest the amount or validity of any Imposition, Legal Requirement, Insurance
Requirement, Environmental Obligation, lien, attachment, levy, encumbrance,
charge or claim (collectively, “Claims”) as to the Properties, by appropriate
legal proceedings, conducted in good faith and with due diligence,

 

- 14 -

 


--------------------------------------------------------------------------------



 

provided that (a) the foregoing shall in no way be construed as relieving,
modifying or extending the Borrower Parties’ obligation to pay any Claims as
finally determined, (b) no part of the affected Property shall be in any
immediate danger of sale, forfeiture, attachment or loss, and (c) the Borrower
Parties shall indemnify and hold harmless Lender from and against any cost,
claim, damage, penalty or reasonable expense, including reasonable attorneys’
fees, incurred by the Lender in connection therewith or as a result thereof.
Lender agrees to join in any such proceedings if required legally to prosecute
such contest, provided that Lender shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) unless the applicable Borrower Party agrees
by agreement in form and substance reasonably satisfactory to Lender, to assume
and indemnify Lender with respect to the same. The Borrower Parties shall be
entitled to any refund of any Claims and such charges and penalties or interest
thereon which have been paid by such Guarantor or paid by Lender to the extent
that Lender has been fully reimbursed by such Guarantor. If the Borrower Parties
shall fail (x) to pay or cause to be paid any Claims when finally determined,
(y) to provide reasonable security therefor or (z) to prosecute or cause to be
prosecuted any such contest diligently and in good faith, Lender may, upon
reasonable notice to such Guarantor (which notice shall not be required if
Lender shall reasonably determine that the same is not practicable), pay such
charges, together with interest and penalties due with respect thereto, and the
Borrower Parties shall reimburse Lender therefor, upon demand, as Additional
Charges.

ARTICLE VII

INSURANCE

7.1.          General Insurance Requirements. The Borrower Parties shall keep
(or cause to be kept) each Property and all property located therein or thereon,
insured against the risks and in such amounts as Lender shall reasonably require
and may be commercially reasonable. The Borrower Parties shall prepare a
proposal setting forth the insurance the Borrower Parties propose to be
maintained with respect to each Property during the ensuing calendar year, and
shall submit such proposal to Lender on or before December 1 of the preceding
calendar year, for Lender’s review and approval, which approval shall not be
unreasonably withheld, delayed or conditioned. In the event that Lender shall
fail to respond within thirty (30) days after receipt of such proposal, such
proposal shall be deemed approved.

7.2.           Waiver of Subrogation. Lender and the Borrower Parties agree that
(insofar as and to the extent that such agreement may be effective without
invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in the Commonwealth of
Pennsylvania) with respect to any property loss which is covered by insurance
then being carried by Lender, the Borrower Parties, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies shall have no right of subrogation against the other on
account thereof, even though extra premium may result therefrom. In the event
that any extra premium is payable by the Borrower Parties as a result of this
provision, Lender shall not be liable for reimbursement to the Borrower Parties
for such extra premium.

7.3.            Form Satisfactory, Etc. All insurance policies and endorsements
required pursuant to this Article VII shall be fully paid for, nonassessable,
and issued by reputable insurance companies authorized to do business in the
Commonwealth of Pennsylvania and having a general policy holder’s rating of no
less than A in Best’s latest rating guide. All property, business interruption,
liability and flood insurance policies with respect to each Property shall
include no deductible in excess of Two Hundred Fifty Thousand Dollars
($250,000). At all

 

- 15 -

 


--------------------------------------------------------------------------------



 

times, all property, business interruption, liability and flood insurance
policies, with the exception of worker’s compensation insurance coverage, shall
name Lender as an additional insured, as its interests may appear. All loss
adjustments shall be payable as provided in Article VIII, except that losses
under liability and worker’s compensation insurance policies shall be payable
directly to the party entitled thereto. The Borrower Parties shall cause all
insurance premiums to be paid and shall deliver policies or certificates thereof
to Lender prior to their effective date (and, with respect to any renewal
policy, prior to the expiration of the existing policy). All such policies shall
provide Lender thirty (30) days prior written notice of any material change or
cancellation of such policy. In the event the Borrower Parties shall fail to
effect such insurance as herein required, to pay the premiums therefor or to
deliver such policies or certificates to Lender at the times required, Lender
shall have the right, upon Notice to the Borrower Parties, but not the
obligation, to acquire such insurance and pay the premiums therefor, which
amounts shall be payable to Lender, upon demand, as Additional Charges, together
with interest accrued thereon at the Overdue Rate from the date such payment is
made until (but excluding) the date repaid.

7.4.          No Separate Insurance; Self-Insurance. The Borrower Parties shall
not take out separate insurance, concurrent in form or contributing in the event
of loss with that required by this Article VII, or increase the amount of any
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of such
insurance, including Lender, are included therein as additional insureds and the
loss is payable under such insurance in the same manner as losses are payable
under this Agreement. In the event the Borrower Parties shall take out any such
separate insurance or increase any of the amounts of the then existing
insurance, the Borrower Parties shall give Lender prompt Notice thereof. None of
the Borrower Parties shall self-insure (or permit any Person to self-insure)
with respect to any insurance required to be carried under this Agreement.

7.5.          Indemnification of Lender. Notwithstanding the existence of any
insurance provided for herein and without regard to the policy limits of any
such insurance, the Borrower Parties shall protect, indemnify and hold harmless
Lender for, from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and reasonable expenses (including, without
limitation, reasonable attorneys’ fees), to the maximum extent permitted by law,
imposed upon or incurred by or asserted against Lender by reason of the
following, except to the extent caused by Lender’s gross negligence or willful
misconduct: (a) any accident, injury to or death of persons or loss of or damage
to property occurring on or about any Property owned by it or portion thereof or
adjoining sidewalks or rights of way, (b) any past, present or future use,
misuse, non-use, condition, management, maintenance or repair by the Borrower
Parties, any Manager or anyone claiming under any of them or any Personal
Property or any litigation, proceeding or claim by governmental entities or
other third parties to which Lender is made a party or participant relating to
any Property owned by it or portion thereof or any Personal Property or such
use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Lender is made a party, (c) any Impositions that are the obligations of
the Borrower Parties to pay pursuant to the applicable provisions of this
Agreement, and (d) any failure on the part of the Borrower Parties or anyone
claiming under the Borrower Parties to perform or comply with any of the terms
of this Agreement. The Borrower Parties, at their expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Lender (and shall not be responsible for any duplicative attorneys’ fees
incurred by Lender) or may compromise or otherwise dispose of the same, with
Lender’s prior written consent (which consent may not be unreasonably withheld,
delayed or conditioned). The obligations of the Borrower Parties under this
Section 7.5 are in addition to the obligations set forth in Section 5.5 and
shall survive the termination of this Agreement.

 

- 16 -

 


--------------------------------------------------------------------------------



 

ARTICLE VIII

CASUALTY AND CONDEMNATION

8.1.          Casualty Insurance Proceeds. Except as provided in the last clause
of this sentence, all proceeds payable by reason of any loss or damage to any
Property, or any portion thereof, and insured under any policy of insurance
required by Article VII (other than the proceeds of any business interruption
insurance) shall be paid directly to Lender and all loss adjustments with
respect to losses payable to Lender shall require the prior written consent of
Lender, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that, so long as no Event of Default shall have
occurred and be continuing, all such proceeds less than or equal to Two Hundred
Fifty Thousand Dollars ($250,000) with respect to any Property shall be paid
directly to the Borrower Parties and such losses may be adjusted without
Lender’s consent. Lender, in its reasonable discretion, may elect to apply such
proceeds to the outstanding principal under the Note or to the restoration of
the applicable Property.

8.2.          Condemnation, Etc. If the whole or any portion of any Property
shall be subject to a Condemnation, any Award payable by reason of such
condemnation shall be paid directly to Lender and all agreements with respect to
such proceeds shall require the prior written consent of Lender, which consent
shall not be unreasonably withheld, delayed or conditioned. Lender, in its
reasonable discretion, may elect to apply such Award to the outstanding
principal under the Note or to the restoration of the applicable Property.

ARTICLE IX

TRANSFERS

9.1.          Restrictions on Transfers. The Borrower Parties shall not, without
Lender’s prior written consent (which consent may be given or withheld in
Lender’s sole and absolute discretion), assign, mortgage, pledge, hypothecate,
encumber, lease, sublease or otherwise transfer any Property, or any portion
thereof, whether voluntarily, involuntarily or by operation of law, or permit
the use or operation of such Property, or any portion thereof, by anyone other
than the Borrower Parties or any Manager approved by Lender pursuant to the
applicable provisions of this Agreement or residents and patients.

For purposes of this Section 9.1, any direct or indirect Change in Control with
respect to any Borrower Party shall be deemed a transfer of a Property.

9.2.          Permitted Transfers. Subject to the provisions of Section 9.1 and
any other express conditions or limitations set forth herein, the Borrower
Parties may, in each instance after Notice to Lender, (a) enter into third party
residency agreements with respect to the units located at the Facilities, (b)
lease space at any Property owned by it for laundry, commissary or child care
purposes or other concessions in furtherance of the Permitted Use, so long as
such subleases will not reduce the number of units at any Facility, will not
violate or affect any Legal Requirement or Insurance Requirement, and the
Borrower Parties shall provide such additional insurance coverage applicable to
the activities to be conducted in such leased space as Lender may reasonably
require, and (c) enter into one or more subleases with Affiliated Persons of the
Borrower Parties with respect to the Property owned by it, or any portion
thereof, provided such Guarantor gives Lender Notice of the material terms and
conditions thereof. Lender and the Borrower Parties acknowledge and agree that
if any Borrower Party enters into one (1) or more subleases with Affiliated
Persons of such Borrower Party with respect to any Property, or any portion
thereof, in accordance with the preceding clause (c), such Borrower Party may
allocate the rent and other charges with respect to the affected Property in any
reasonable manner.

 

- 17 -

 


--------------------------------------------------------------------------------



 

ARTICLE X

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

10.1.       Estoppel Certificates. At any time and from time to time, but not
more than a reasonable number of times per year, upon not less than ten (10)
business days prior Notice by Lender or any Borrower Party, the party receiving
such Notice shall furnish to the other an Officer’s Certificate certifying that
this Agreement is unmodified and in full force and effect (or that this
Agreement is in full force and effect as modified and setting forth the
modifications), that no default or an Event of Default has occurred and is
continuing or, if a default or an Event of Default shall exist, specifying in
reasonable detail the nature thereof, and the steps being taken to remedy the
same, and such additional information as the requesting party may reasonably
request. Any such certificate furnished pursuant to this Section 10.1 may be
relied upon by the requesting party, its lenders and any prospective purchaser
or mortgagee of a Property, or any portion thereof, or the leasehold estate
created hereby.

10.2.

Financial Statements. Borrower shall furnish the following statements to Lender:

(a) within forty-five (45) days after each of the first three fiscal quarters of
any Fiscal Year, the most recent Consolidated Financials, accompanied by the
Financial Officer’s Certificate;

(b) within ninety (90) days after the end of each Fiscal Year, the most recent
Consolidated Financials and financials of Borrower for such year, certified by
an independent certified public accountant reasonably satisfactory to Lender and
accompanied by a Financial Officer’s Certificate;

(c) within forty-five (45) days after the end of each month, an unaudited
operating statement and statement of capital expenditures prepared on a Facility
by Facility basis and a combined basis, including occupancy percentages and
average rate, accompanied by a Financial Officer’s Certificate;

(d) at any time and from time to time upon not less than twenty (20) days Notice
from Lender or such additional period as may be reasonable under the
circumstances, any Consolidated Financials, Borrower financials or any other
audited or unaudited financial reporting information required to be filed by
Lender with any securities and exchange commission, the Securities and Exchange
Commission or any successor agency, or any other governmental authority, or
required pursuant to any order issued by any court, governmental authority or
arbitrator in any litigation to which Lender is a party, for purposes of
compliance therewith; provided, however, Borrower shall not be required to
provide audited financials with respect to any individual Facility unless Lender
shall agree to pay for the cost thereof;

(e) promptly, after receipt or sending thereof, copies of all notices given or
received by Borrower under any Management Agreement; and

(f) promptly, upon Notice from Lender, such other information concerning the
business, financial condition and affairs of Borrower.

10.3.       General Operations. The Borrower Parties covenant and agree to
furnish to Lender, within thirty (30) days after receipt or modification
thereof, copies of:

 

- 18 -

 


--------------------------------------------------------------------------------



 

(a)  all licenses authorizing the applicable Borrower Party or any Manager to
operate any Facility on a Property for its Permitted Use;

(b)  if required under Applicable Law with respect to any such Facility, a
license for each individual employed as administrator with respect to such
Facility;

(c)  all reports of surveys, statements of deficiencies, plans of correction,
and all material correspondence relating thereto, including, without limitation,
all reports and material correspondence concerning compliance with or
enforcement of licensure, and accreditation requirements, including physical
environment and Life Safety Code survey reports (excluding, however,
correspondence which may be subject to any attorney client privilege); and

(d)  with reasonable promptness, such other confirmation as to the licensure of
such Borrower Party as Lender may reasonably request from time to time.

ARTICLE XI

INSPECTIONS

11.1.       Inspections. The Borrower Parties shall permit Lender and its
authorized representatives to inspect any Property, or any portion thereof,
during usual business hours upon not less than forty-eight (48) hours’ notice
and to make such repairs as Lender is permitted or required to make pursuant to
the terms of this Agreement, provided that any inspection or repair by Lender or
its representatives will not unreasonably interfere with the Borrower Parties’
use and operation of such Property and further provided that in the event of an
emergency, as determined by Lender in its reasonable discretion, prior Notice
shall not be necessary.

ARTICLE XII

ADDITIONAL COVENANTS OF BORROWER PARTIES

12.1.       Prompt Payment of Indebtedness. The Borrower Parties (as applicable)
shall (a) pay when due all payments of principal of and premium and interest on
the Borrower Parties’ Indebtedness for money borrowed (including, without
limitation, Borrower’s Indebtedness under the Note) and shall not permit or
suffer any such Indebtedness to become or remain in default beyond any
applicable grace or cure period, (b) pay or cause to be paid when due all lawful
claims for labor and rents with respect to the Properties, (c) pay or cause to
be paid when due all trade payables and (d) pay or cause to be paid when due all
other Indebtedness upon which any Borrower Party is or becomes obligated,
except, in each case, other than that referred to in clause (a), to the extent
payment is being contested in good faith by appropriate proceedings in
accordance with Article VI and if any Borrower Party shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP, if
appropriate, or unless and until foreclosure, distraint sale or other similar
proceedings shall have been commenced.

12.2.        Maintenance of Accounts and Records. The Borrower Parties shall
each keep true records and books of account in which full, true and correct
entries will be made of dealings and transactions in relation to its business
and affairs in accordance with GAAP. The Borrower Parties shall apply accounting
principles in the preparation of its financial statements which, in the judgment
of and the opinion of its independent public accountants, are in accordance with
GAAP, where applicable, except for changes approved by such independent public
accountants. The Borrower Parties shall provide to Lender either in a footnote
to the financial statements delivered under Section 10.2 which relate to the
period in which such change occurs, or in

 

- 19 -

 


--------------------------------------------------------------------------------



 

separate schedules to such financial statements, information sufficient to show
the effect of any such changes on such financial statements.

12.3.       Notice of Litigation, Etc. The Borrower Parties shall give prompt
Notice to Lender of any litigation or any administrative proceeding to which it
or they may hereafter become a party of which any Borrower Party has notice or
actual knowledge which involves a potential liability equal to or greater than
Two Hundred Fifty Thousand Dollars ($250,000) or which may otherwise result in
any material adverse change in the business, operations, property, prospects,
results of operation or condition, financial or other, of any Borrower Party.
Forthwith upon any Borrower Party obtaining knowledge of any Event of Default or
any default or event of default under any agreement relating to Indebtedness for
money borrowed in an aggregate amount exceeding, at any one time, Two Hundred
Fifty Thousand Dollars ($250,000), or any event or condition that would be
required to be disclosed in a current report filed by Borrower on Form 8-K or in
Part II of a quarterly report on Form 10-Q if such Borrower Party were required
to file such reports under the Securities Exchange Act of 1934, as amended, the
Borrower Parties shall furnish Notice thereof to Lender specifying the nature
and period of existence thereof and what action Borrower has taken or is taking
or proposes to take with respect thereto.

ARTICLE XIII

ADDITIONAL COVENANTS OF GUARANTORS

13.1.       Indebtedness of Guarantors. Neither Guarantor shall create, incur,
assume or guarantee, or permit to exist, or become or remain liable directly or
indirectly upon, any Indebtedness except the following:

(a)  Indebtedness of such Guarantor to Lender;

(b)  Indebtedness of such Guarantor for Impositions, to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Article VI;

(c)  Indebtedness of such Guarantor in respect of judgments or awards (i) which
have been in force for less than the applicable appeal period and in respect of
which execution thereof shall have been stayed pending such appeal or review, or
(ii) which are fully covered by insurance payable to such Guarantor, or (iii)
which are for an amount not in excess of $250,000 in the aggregate at any one
time outstanding and (x) which have been in force for not longer than the
applicable appeal period, so long as execution is not levied thereunder or (y)
in respect of which an appeal or proceedings for review shall at the time be
prosecuted in good faith in accordance with the provisions of Article VI, and in
respect of which execution thereof shall have been stayed pending such appeal or
review;

(d)  Unsecured borrowings of such Guarantor from its Affiliated Persons which
are by their terms expressly subordinate pursuant to a Subordination Agreement
to the payment and performance of such Guarantor’s obligations under this
Agreement, the Guaranty and the Mortgages granted by it;

(e)  Indebtedness for purchase money financing in accordance with Section
13.3(a) and other operating liabilities incurred in the ordinary course of such
Guarantor’s business;

 

- 20 -

 


--------------------------------------------------------------------------------



(f) Indebtedness of such Guarantor as guarantor or borrower secured by Liens
permitted under Section 13.3(c); or

(g) A guaranty of Borrower’s obligations under its revolving line of credit.

13.2.       Prohibited Transactions. Neither Guarantor shall permit to exist or
enter into any agreement or arrangement whereby it engages in a transaction of
any kind with any Affiliated Person, except on terms and conditions which are
commercially reasonable.

13.3.       Liens and Encumbrances. Except as permitted by Article VI, neither
Guarantor create or incur or suffer to be created or incurred or to exist any
Lien on this Agreement or any of its assets, properties, rights or income, or
any of its interest therein, now or at any time hereafter owned and which
assets, properties, rights or income constitute security for the payment and
performance of such Guarantor’s obligations under this Agreement, the Guaranty
or any Mortgage made by such Guarantor, other than:

(a)  Security interests securing the purchase price of equipment or personal
property whether acquired before or after the date of this Agreement; provided,
however, that (i) such Lien shall at all times be confined solely to the asset
in question and (ii) the aggregate principal amount of Indebtedness secured by
any such Lien shall not exceed the cost of acquisition or construction of the
property subject thereto;

(b)  Permitted Encumbrances;

(c)  Security interests in Accounts or Chattel Paper, in Support Obligations,
General Intangibles or Deposit Accounts relating to such Accounts or Chattel
Paper, in any Instruments or Investment Property evidencing or arising from such
Accounts or Chattel Paper, in any documents, books, records or other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) maintained with
respect to any property described in this Section 13.3(c) or in any Proceeds of
any of the foregoing (capitalized terms used in this Section 13.3(c) without
definition being used as defined in or for purposes of Article 9 of the Uniform
Commercial Code as in effect in the Commonwealth of Massachusetts); or

(d)  Liens securing Indebtedness permitted pursuant to Section 13.1.

13.4.       Merger; Sale of Assets; Etc. Without Lender’s prior written consent
(which consent may be given or withheld in Lender’s sole discretion), neither
Guarantor shall (i) sell, lease (as lessor or sublessor), transfer or otherwise
dispose of, or abandon, all or any material portion of its assets (including
capital stock or other equity interests) or business to any Person except to
Borrower or a wholly-owned subsidiary of Borrower, (ii) merge into or with or
consolidate with any other Entity, or (iii) sell, lease (as lessor or
sublessor), transfer or otherwise dispose of, or abandon, any personal property
or fixtures or any real property, except to Borrower or a wholly-owned
subsidiary of Borrower; provided, however, that, notwithstanding the provisions
of clause (iii) preceding, Guarantors may dispose of equipment or fixtures which
have become inadequate, obsolete, worn-out, unsuitable, undesirable or
unnecessary, provided substitute equipment or fixtures having equal or greater
value and utility (but not necessarily having the same function) have been
provided. Furthermore, nothing contained in this Section 13.4 shall be deemed to
permit or allow any Guarantor to transfer any portion of any Property which it
owns in violation of the terms and conditions of Article IX.

 

- 21 -

 


--------------------------------------------------------------------------------



 

ARTICLE XIV

EVENTS OF DEFAULT

14.1.       Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

(a)  should there be a default or breach by Borrower under the Note or by either
Guarantor under the Guaranty or any Mortgage, which remains uncured after the
giving of any required notice and/or the expiration of any grace period with
respect thereto.

(b)  should any of the Borrower Parties fail to maintain the insurance coverages
required under Article VII; or

(c)  should any of the Borrower Parties default in the due observance or
performance of any of the terms, covenants or agreements contained herein to be
performed or observed by it (other than as specified in clauses (a) and (b)
above) and should such default continue for a period of thirty (30) days after
Notice thereof from Lender to the Borrower Parties; provided, however, that if
such default is susceptible of cure but such cure cannot be accomplished with
due diligence within such period of time and if, in addition, the Borrower
Parties commence to cure or cause to be cured such default within thirty (30)
days after Notice thereof from Lender and thereafter prosecute the curing of
such default with all due diligence, such period of time shall be extended to
such period of time (not to exceed an additional ninety (90) days in the
aggregate) as may be necessary to cure such default with all due diligence; or

(d)  should Borrower fail to pay any principal of or interest on the Note when
and as the same shall become due and payable, whether at the Maturity Date (as
such term is defined in the Note), upon prepayment pursuant to Section 5 of the
Note, by acceleration or otherwise; or

(e)  should any of the Borrower Parties generally not be paying its debts as
such debts become due or admit in writing that it is not able to pay its debts
as such debts become due or otherwise becomes insolvent; or files, or consents
by answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction; or makes an assignment for the benefit of its creditors; or
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property; or

(f)   should a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation, dissolution or winding up of any of the
Borrower Parties for the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property to take advantage of any bankruptcy or
insolvency law of any jurisdiction be filed against any of the Borrower Parties
without its consent or other acquiescence and such petition is not dismissed
within 60 days; or

(g)   should there be a default or breach by Five Star Quality Care Trust of any
of its obligations as tenant under that Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, among certain subsidiaries of Lender,
as

 

- 22 -

 


--------------------------------------------------------------------------------



 

landlord, and Five Star Quality Care Trust, as tenant, as the same has been or
may hereafter be amended from time to time, which remain uncured after the
giving of any required notice and/or the expiration of any grace period with
respect thereto; or

(h)  should there be a default or breach by FS Tenant Holding Company Trust or
FS Tenant Pool III Trust, of any of their obligations as tenant under that
certain Amended Master Lease Agreement, dated as of January 11, 2002, among
certain subsidiaries of Lender, as landlord, and FS Tenant Holding Company Trust
and FS Tenant Pool III Trust, as tenant, as the same has been or may hereafter
be amended from time to time, which remain uncured after the giving of any
required notice and/or the expiration of any grace period with respect thereto;
or

ARTICLE XV

REMEDIES

15.1.       Remedies. In addition to any other right or remedy which Lender may
have at law or in equity (including, without limitation Lender’s right to
exercise any of its rights or remedies under the Note, the Guaranty, or the
Mortgage), following an Event of Default, the entire unpaid principal of the
Note, together with interest and other amounts, if any, due thereon, shall, at
the option of Lender, become immediately due and payable (if not previously due
and payable), without presentation, protest or notice of any kind.

ARTICLE XVI

MISCELLANEOUS

16.1.       Term of Agreement. Effective as of the Termination Date, this
Agreement shall terminate and neither party shall have any further obligation or
liability to the other hereunder except for those liabilities which expressly
survive the termination of this Agreement.

16.2.       Use of Proceeds. Borrower shall use all amounts advanced to it under
the Note to help finance the acquisition of the Properties and to help finance
future acquisitions and for other business purposes of Borrower.

16.3.       Consent to Amendments. This Agreement may not be amended without the
written consent of each of Lender and the Borrower Parties.

16.4.       Entire Agreement. This Agreement and documents to be executed and
delivered hereunder embody the entire agreement and understanding between and
among Lender and the Borrower Parties and supersede all prior agreements and
understandings relating to the subject matter hereof and thereof.

16.5.       Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of such party;
provided the Borrower Parties may not delegate the performance of any of its
obligations hereunder.

16.6.       Notices. All notices and other written communications provided for
hereunder shall be given in writing and delivered in person or sent by
recognized overnight delivery service (with charges prepaid) to the address set
forth for any of Lender or the Borrower (in the case of any notice to any of the
Borrower Parties) in the Preamble.

 

- 23 -

 


--------------------------------------------------------------------------------



 

16.7.       Descriptive Headings. The descriptive headings of the several
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

16.8.       Governing Law. Except as to matters regarding the internal affairs
of Lender and issues of or limitations on any personal liability of the
shareholders and trustees of Lender for obligations of Lender, as to which the
laws of the State of Maryland shall govern, this Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts, regardless of (a) where
this Agreement is executed or delivered; or (b) where any payment or other
performance required by this Agreement is made or required to be made; or (c)
where any breach of any provision of this Agreement occurs, or any cause of
action otherwise accrues; or (d) where any action or other proceeding is
instituted or pending; or (e) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party; or (f) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than The Commonwealth of Massachusetts; or (g)
any combination of the foregoing.

To the maximum extent permitted by applicable law, any action to enforce,
arising out of, or relating in any way to the provisions of this Agreement may
be brought and prosecuted in such court or courts located in The Commonwealth of
Massachusetts as is provided by law; and the parties consent to the jurisdiction
of said court or courts located in The Commonwealth of Massachusetts and to
service of process by registered mail, return receipt requested, or by any other
manner provided by law.

 

16.9.       Arbitration. Lender and the Borrower Parties may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration. Any such arbitration shall be conducted in Boston, Massachusetts in
accordance with the Commercial Arbitration Rules of the American Association
then pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

In the event Lender or the Borrower Parties shall elect to submit any such
dispute to arbitration hereunder, Lender (on the one hand) and the Borrower
Parties (on the other hand) shall each appoint and pay all fees of a fit and
impartial person as arbitrator with at least ten (10) years’ recent professional
experience in the general subject matter of the dispute. Notice of such
appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator. If either party to the arbitration
shall fail to appoint an arbitrator, as aforesaid, for a period of twenty (20)
days after written notice from the other party to make such appointment, then
the arbitrator appointed by the party having made such appointment shall appoint
a second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator. If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question. The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between the parties to the arbitration,
unless the arbitrators decide otherwise. The fees of respective counsel engaged
by the parties, and the fees of expert witnesses and other witnesses called for
the parties, shall be paid by the respective party engaging such counsel or
calling or engaging such witnesses.

 

- 24 -

 


--------------------------------------------------------------------------------



 

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to each party. A judgment of
a court of competent jurisdiction may be entered upon the award of the
arbitrators in accordance with the rules and statutes applicable thereto then
obtaining.

16.10.     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.

16.11.     Non-Liability of Trustees. THE DECLARATION OF TRUST ESTABLISHING
LENDER, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING PROPERTIES TRUST ”
REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF LENDER SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, LENDER. ALL PERSONS DEALING
WITH LENDER, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF LENDER FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signature Page Follows.]



 

- 25 -

 


--------------------------------------------------------------------------------



 

 

EXECUTED under seal as of the date first above written.

 

SENIOR HOUSING PROPERTIES TRUST

 

By: /s/ John R. Hoadley

John R. Hoadley

Treasurer and Chief Financial Officer

 

FIVE STAR QUALITY CARE, INC.

 

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer and Chief Financial Officer

 

FIVE STAR QUALITY CARE-GHV, LLC

 

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer and Chief Financial Officer

 

FIVE STAR QUALITY CARE-MVSP, LLC

 

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer and Chief Financial Officer

 

 

- 25 -

 


--------------------------------------------------------------------------------



 

 

[The following exhibits have been omitted and will be supplementally
furnished to the Securities and Exchange Commission upon request.]

EXHIBIT A PROPERTIES EXHIBIT B FORM OF NOTE EXHIBIT C FORM OF GUARANTY EXHIBIT D
FORM OF MORTGAGE

 

 

 


--------------------------------------------------------------------------------